637 P.2d 1300 (1981)
55 Or.App. 212
STATE of Oregon, Respondent,
v.
Robert Burl KRAL, Appellant.
No. R 11946; CA A20765.
Court of Appeals of Oregon.
Argued and Submitted August 10, 1981.
Decided December 21, 1981.
*1301 Douglas A. Swanson, Portland, argued cause and filed brief for appellant.
Christine L. Dickey, Asst. Atty. Gen., Salem, argued cause for respondent. With her on brief were Dave Frohnmayer, Atty. Gen., and William F. Gary, Sol. Gen., Salem.
Before RICHARDSON, P.J., and THORNTON and VAN HOOMISSEN, JJ.
RICHARDSON, Presiding Judge.
Defendant appeals his conviction of wanton waste of food fish, ORS 509.112, a Class A misdemeanor. He seeks reversal on the grounds that the statute defining the crime is unconstitutionally vague and that his motion for judgment of acquittal should have been granted.
In his first assignment of error defendant challenges ORS 509.112 as being unconstitutionally vague. He raises this issue for the first time on appeal; it was not urged in the trial court. While appellate courts will generally not consider a constitutional issue raised for the first time on appeal, we have done so in certain limited circumstances where there is a compelling reason to review an issue not properly raised at trial. See State v. Flores, 280 Or. 273, 279, 570 P.2d 965 (1977); State v. O'Neill, 274 Or. 59, 65, 545 P.2d 97 (1976); State v. Layne, 244 Or. 510, 419 P.2d 35 (1966); State v. Varney, 244 Or. 583, 419 P.2d 430 (1966); Highway Com. v. Helliwell, 225 Or. 588, 358 P.2d 719 (1961); The Alpha Corp. v. Multnomah Co., 182 Or. 671, 680, 189 P.2d 988 (1948); State v. Jacobs, 34 Or. App. 755, 579 P.2d 881, rev. den. 283 Or. 235 (1977), cert. den. 441 U.S. 926, 99 S. Ct. 2039, 60 L. Ed. 2d 400 (1978). In this case we find no compelling reason to consider the constitutional issue.
In his second assignment defendant contends that his motion for judgment of acquittal should have been granted. However, he does not set forth verbatim the pertinent portions of the record, nor does he cite where in the record the motion was made and denied. We will not search the record for the motion and ruling. See Rules of Appellate Procedure 25.10. We recently stated, with reference to Rule 7.19: "The requirements of the rule are not simply formalistic busy work, but are designed to inform the appellate courts clearly of the precise ruling that is contended to be error." H.N.M. Enterprises, Inc. v. Hamilton, 49 Or. App. 613, 617, 621 P.2d 57 (1980), rev. den. 290 Or. 449 (1981). We will not consider defendant's second assignment of error. State v. Mendenhall, 53 Or. App. 174, 631 P.2d 791 (1981); Green v. C & H Contractors, Inc., 53 Or. App. 187, 631 P.2d 794 (1981).
Affirmed.